Exhibit 99 Community Partners Bancorp Reports 2008 Results ·Total Assets, Loans, Deposits Increase Year-Over Year ·Company Receives $9 million In Capital From U.S. Treasury ·Continued Investment In New Branches, Expanded Operations Center MIDDLETOWN, N.J., February 1, 2009 Community Partners Bancorp (Nasdaq CM:CPBC), parent company of Two River Community Bank, today announced consolidated earnings for the quarter and year ended December 31, 2008. The company reported net income of $798,000, or $0.11 per fully diluted share in 2008 compared with net income in 2007 of $3.65 million, or $0.51 per fully diluted share. Weighted average shares and earnings for all referenced reporting periods have been adjusted for a 3% stock dividend paid October 17, 2008 to shareholders of record as of September 30, 2008. Total assets at December 31, 2008 were a company-record $570.24 million, up 8.6% compared with assets of $525.10 million at December 31, 2007. Total deposits at December 31, 2008 were a company record $474.84 million, an 11.2% increase compared with total deposits of $426.96 million for the year ended December 31, 2007. Total loans at December 31, 2008 rose 7.6% to $448.78 million compared with $416.97 million at December 31, 2007.Net interest income after provision for loan losses for the year ended December 31, 2008 was $16.53 million compared with $19.86 million for the same prior year period. Total noninterest income for the year ended December 31, 2008 was $1.67 million compared with $1.60 million for the year ended December 31, 2007. “We faced many challenges in 2008 and made progress in many operating areas that we believe position us well for responding to economic issues and pursuing growth opportunities in 2009,” said Charles T. Parton, Community Partners Chairman and
